In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Freeman, J.), dated April 13, 1995, which, upon a fact-finding order of the same court, dated February 16, 1995, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of burglary in the second degree, adjudged her to be a juvenile delinquent and placed her on probation for one year. The appeal brings up for review the fact-finding order dated February 16, 1995, and the denial, after a hearing, of that branch of the appellant’s omnibus motion which was to suppress her statement to the police.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*508The Family Court properly denied the appellant’s motion to suppress her statement to the arresting officer that she participated in the burglary, since the appellant’s statement to the officer was a "voluntary result of a valid waiver of rights pursuant to Miranda v Arizona (384 US 436)” (Matter of James W., 130 AD2d 753).
The appellant’s remaining contentions are without merit. Rosenblatt, J. P., O’Brien, Ritter and Friedmann, JJ., concur.